PER CURIAM.
The appellant, Harry K. Anderson, was one of several defendants. This appeal is from a final judgment entered at the conclusion of a non-jury trial. The final judgment recites that Anderson was sued as an endorser upon a demand promissory note which the court had received in evidence at the trial.
The court found, among other things, that Anderson had not proved his affirmative defenses. The appellant urges that the evidence before the trial court established his affirmative defense that the terms of the promissory note had been materially altered by a written modification agreement. He further urges that the execution of the written agreement established that the plaintiff bank did not rely upon a waiver contained in the note and *668that therefore the modification agreement amounted to a discharge of the appellant.
There is no substantial conflict as to the law applicable. If the appellant as defendant had established the facts he now argues, the trial court’s finding would have been erroneous. See 4 Fla.Jur., Bills, Notes and Checks, § 208. Nevertheless, we are required to affirm the judgment because error has not been demonstrated. The appellant has furnished us with the documentary evidence upon which he relies, but has failed to furnish us with a record of the trial of the cause. It therefore ap-. pears that he has not demonstrated error under the principles stated in Greene v. Hoiriis, Fla.App.1958, 103 So.2d 226; Brown v. Householder, Fla.App.1961, 134 So.2d 801; Wilder v. Altman, Fla.App.1965, 179 So.2d 250.
Affirmed.